Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-2, 5-7, 9-12, 14 and 23-29 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP § 2112.01 I and 2114-2115. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 23-29 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by VON EBERSTEIN (US-20170313389-A1), hereafter referred to as VON EBERSTEIN.
Regarding Claim 1, VON EBERSTEIN teaches a mandrel for a molding process (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.), the mandrel comprising:
a first portion having a first portion outer surface (see second section 14, Figure(s) 1-3 and Paragraph(s) 0050),
a first portion inner surface (see the inner surface of second section 14, Figure(s) 3),
a first portion first end (see the thicker end of second section 14, Figure(s) 1-3, specifically in Figure(s) 3 where the end containing dovetail 18 on second section 14 is thicker, Figure(s) 3), and
a first portion second end (see the thinner end of second section 14, Figure(s) 1-3; specifically, in Figure(s) 3 where the end of second section 14 containing recesses 20 is thinner, Figure(s) 3),
wherein a thickness of the first portion first end is greater than the first portion second end (see the thicker end of second section 14, Figure(s) 1-3, specifically in Figure(s) 3 where the end containing dovetail 18 on second section 14 is thicker, Figure(s) 3. The examiner notes that the limitation as written only requires that the thickness between the two first and second portions must be different. It appears that the applicant has a specific orientation wherein the first portion and the second portion are also wedge shaped.);
a second portion having a second portion outer surface (see first section 12, Figure(s) 1-3 and Paragraph(s) 0050)
a second portion inner surface (see the inner surface of first section 12, Figure(s) 3),
a second portion first end (see the thinner end of first section 12, Figure(s) 1-3; specifically, in Figure(s) 3 where the end of first section 12 containing recesses 20 is thinner because of the recesses, Figure(s) 3), and
a second portion second end (see the thicker end of the first section 12 containing dovetail 18 is thicker because of the dovetail, Figure(s) 3),
wherein a thickness of the second portion first end is smaller than the second portion second end (see the thinner end of first section 12, Figure(s) 1-3; specifically, in Figure(s) 3 where the end of first section 12 containing recesses 20 is thinner because of the recesses, Figure(s) 3. The examiner notes that the limitation as written only requires that the thickness between the two first and second portions must be different. It appears that the applicant has a specific orientation wherein the first portion and the second portion are also wedge shaped.); and
wherein the first portion inner surface engages the second portion inner surface with the first portion first end arranged adjacent to the second portion first end and the first portion second end arranged adjacent to the second portion second end to form mandrel having a constant cross-section (Figure(s) 1-3. The examiner notes that the -applicant has not defined the mandrel’s “constant cross-section” as to mean a constant cross-sectional area or a constant cross-sectional shape. The examiner would like to draw the applicant’s attention to a specific use of “constant” where it is described broadly as an “outer wall includes a generally constant thickness and constant position in the radial direction”, Paragraph(s) 0053 of the instant specification.),
wherein a channel is formed between the first and second portions (half bores 26 and bore 15 form a continuous channel, Figure(s) 1-3 and Paragraph(s) 0059),
extending along a length of the mandrel (Figure(s) 1-3), and
a locking pin is inserted into an end of the channel (locking pin 28, Figure(s) 1), 
wherein the locking pin has an elongate body and a tab (locking pin 28, Figure(s) 1), 
and wherein the elongate body is shaped to fit into the channel (Figure(s) 1), 
and the elongate body is cylindrical (Figure(s) 1).

Regarding Claim 2, VON EBERSTEIN teaches the mandrel of Claim 1,
wherein a first protrusion having a first dovetail surface extends from the first portion inner surface and a second protrusion having a second dovetail surface extends from the second portion inner surface (tapered projection 18, Paragraph(s) 0054 and Figure(s) 1-3),
wherein the first and second dovetail surfaces abut one another (Figure(s) 1-3 and Paragraph(s) 0054. The examiner considers that the term “abut” denotes that they share a common boundary.). 

Regarding Claim 5, VON EBERSTEIN teaches the mandrel of Claim 1,
wherein the locking pin is configured to contact the first and second portions and maintain a gap between the first and second portions along the length of the mandrel (Figure(s) 1-3). 

Regarding Claim 6, VON EBERSTEIN teaches the mandrel of Claim 1,
wherein a second locking pin is inserted into a second end of the channel (see the second locking pin, Figure(s) 1-3). 

Regarding Claim 7, VON EBERSTEIN
wherein the end of the channel and the second end of the channel each have an angled surface for engagement with the locking pin and second locking pin (454/456/458/452, Figure(s) 3). 

Regarding Claim 23, VON EBERSTEIN teaches a first portion having a first portion outer surface (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.),
a first portion having a first portion outer surface (see second section 14, Figure(s) 1-3 and Paragraph(s) 0050),
a first portion inner surface (see the inner surface of second section 14, Figure(s) 3),
a first portion first end (see the thicker end of second section 14, Figure(s) 1-3, specifically in Figure(s) 3 where the end containing dovetail 18 on second section 14 is thicker, Figure(s) 3), and
a first portion second end (see the thinner end of second section 14, Figure(s) 1-3; specifically, in Figure(s) 3 where the end of second section 14 containing recesses 20 is thinner, Figure(s) 3),
wherein a thickness of the first portion first end is greater than the first portion second end (see the thicker end of second section 14, Figure(s) 1-3, specifically in Figure(s) 3 where the end containing dovetail 18 on second section 14 is thicker, Figure(s) 3. The examiner notes that the limitation as written only requires that the thickness between the two first and second portions must be different. It appears that the applicant has a specific orientation wherein the first portion and the second portion are also wedge shaped.);
a second portion having a second portion outer surface (see first section 12, Figure(s) 1-3 and Paragraph(s) 0050),
a second portion inner surface (see the inner surface of first section 12, Figure(s) 3),
a second portion first end (see the thinner end of first section 12, Figure(s) 1-3; specifically, in Figure(s) 3 where the end of first section 12 containing recesses 20 is thinner because of the recesses, Figure(s) 3), and
a second portion second end (see the thicker end of the first section 12 containing dovetail 18 is thicker because of the dovetail, Figure(s) 3),
wherein a thickness of the second portion first end is smaller than the second portion second end (see the thinner end of first section 12, Figure(s) 1-3; specifically, in Figure(s) 3 where the end of first section 12 containing recesses 20 is thinner because of the recesses, Figure(s) 3. The examiner notes that the limitation as written only requires that the thickness between the two first and second portions must be different. It appears that the applicant has a specific orientation wherein the first portion and the second portion are also wedge shaped.); and
wherein the first portion inner surface engages the second portion inner surface with the first portion first end arranged adjacent to the second portion first end and the first portion second end arranged adjacent to the second portion second end to form mandrel having a constant cross-section (Figure(s) 1-3. The examiner notes that the -applicant has not defined the mandrel’s “constant cross-section” as to mean a constant cross-sectional area or a constant cross-sectional shape. The examiner would like to draw the applicant’s attention to a specific use of “constant” where it is described broadly as an “outer wall includes a generally constant thickness and constant position in the radial direction”, Paragraph(s) 0053 of the instant specification.),
wherein a channel is formed between the first and second portions (half bores 26 and bore 15 form a continuous channel, Figure(s) 1-3 and Paragraph(s) 0059),
extending along a length of the mandrel (Figure(s) 1-3), and
a locking pin is inserted into an end of the channel (locking pin 28, Figure(s) 1), 
wherein the locking pin has an elongate body and a tab (locking pin 28, Figure(s) 1), 
and wherein the elongate body is shaped to fit into the channel (Figure(s) 1), 
and wherein a clearance hole is formed in the first and second portions at an end of the channel (Figure(s) 1), and
the tab fits into the clearance hole (The examiner considers that the sizing of the locking pin 28 is capable of fitting into bore 15, Figure(s) 1-3). 

Regarding Claim 24, VON EBERSTEIN teaches the molding apparatus of Claim 10,
wherein the first and second locking pins are configured to contact the first and second portions and maintain a gap between the first and second portions along a length of the mandrel (locking pins 28 and half bores 26, Figure(s) 1-3). 

Regarding Claim 25, VON EBERSTEIN teaches the molding apparatus of Claim 10,
wherein a channel is formed between the first and second portions (half bores 26 and bore 15 form a continuous channel, Figure(s) 1-3 and Paragraph(s) 0059),
extending along a length of the mandrel (half bores 26 and bore 15 form a continuous channel, Figure(s) 1-3 and Paragraph(s) 0059). 

Regarding Claim 26, VON EBERSTEIN
wherein the entire space is configured to be filled with composite material when a component is formed about the mandrel (The examiner considers this limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus. See MPEP 2112.01 I and 2114-2115.). 

Regarding Claim 27, VON EBERSTEIN teaches the mandrel of Claim 23,
wherein the elongate body is cylindrical (locking pins 28, Figure(s) 1-3). 

Regarding Claim 28, VON EBERSTEIN teaches the molding apparatus of Claim 25,
wherein at least one of the first and second locking pins has an elongate body and a tab (locking pins 28, Figure(s) 1-3), and
wherein the elongate body is shaped to fit into the channel (locking pins 28, Figure(s) 1-3), and
the elongate body is cylindrical (locking pins 28, Figure(s) 1-3). 

Regarding Claim 29, VON EBERSTEIN teaches the molding apparatus of Claim 25,
wherein at least one of the first and second locking pins has an elongate body and a tab (locking pins 28, Figure(s) 1-3), and
wherein the elongate body is shaped to fit into the channel (locking pins 28, Figure(s) 1-3), and
wherein a clearance hole is formed in the first and second portions at an end of the channel (half bores 26, Figure(s) 1-3), and
the tab fits into the clearance hole (The examiner considers that the sizing of the locking pin 28 is capable of fitting into bore 15, Figure(s) 1-3). 

Claim(s) 10-12 are rejected under 35 U.S.C § 102(a)(1) as being anticipated by KUBOTA (US-4541605-A), hereafter referred to as KUBOTA.
Regarding Claim 10, KUBOTA teaches a molding apparatus (The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim.),
comprising:
a fixture having a first member and a second member extending from a base (see the support means 51, 61, and 71, Figure(s) 2 and Column 4 Line(s) 33-35),
the first member having a groove (See where support means 61 has a groove connected to slide member 31, Figure(s) 2, 3) and the second member having a fixture pin (see where support means 51 contains a pin, Figure(s) 2-3); and
a mandrel having a first portion (auxiliary slide member 31, Figure(s) 1-3 and Column 3 Line(s) 35-42.  The examiner notes that the limitation as written only requires there be a first and a second portion. It appears that the applicant has a specific orientation wherein the first portion and the second portion are also wedge shaped.) and a second portion (central base 11, Figure(s) 1-3, Column 5 Line(s) 10-22, Column 4 Line(s) 5-10. The examiner notes that the limitation as written only requires a first and a second portion. It appears that the applicant has a specific orientation wherein the first portion and the second portion are also wedge shaped.),
the first portion having a first dovetail mating surface (projection rail 31A, Figure(s) 1-3 and Column 4 Line(s) 5-10),
the second portion having a second dovetail mating surface (loose groove 15a, Figure(s) 1-3 and Column 4 Line(s) 5-10),
the first and second dovetail mating surfaces engage one another (Figure(s) 1-3 and Column 4 Line(s) 5-10), and
the mandrel having first and second locking pins (see slide members 21 and 22, Figure(s) 1-3 and Column 3 Line(s) 35-42); and
wherein the mandrel is secured to the fixture by the groove at the first member and by the fixture pin at the second member (see where the groove that is connected to slide member 31 secures it, Figure(s) 1-3; and see where the pin in the support means 51 is connected to the base 11, Figure(s) 1-3) and wherein the mandrel is configured to provide an inner mold surface and the base is configured to provide an outer mold surface for forming a component (see where the female die 100 provides a space in which thermoplastic materials are filled, Column 5 Line(s) 1-10). 
Regarding Claim 11, KUBOTA teaches the molding apparatus,
wherein the fixture pin contacts the second locking pin (see where the base 11 is in contact with the pin provided by support means 51, Figure(s) 2-3). 
Regarding Claim 12, KUBOTA teaches the molding apparatus,
wherein a space is formed between the mandrel and the base configured to receive composite material when a component is formed about the mandrel (see where the female die 11 provides a space in which thermoplastic materials are filled, Column 5 Line(s) 1-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim(s) 9 are rejected under 35 U.S.C § 103 as being unpatentable over VON EBERSTEIN in view of STEFFIER (US-7479302-B2), hereafter referred to as STEFFIER.
Regarding Claim 9, VON EBERSTEIN teaches the mandrel; however, VON EBERSTEIN does not teach:
wherein the first and second portions are formed from graphite. 
STEFFIER teaches the mandrel composed of graphite (a graphite mandrel for the purpose of thermochemical stability, thermomechanical compatibility, thermophysical stability, adequate structural integrity, ease of removal, and cost; Column 7 Line(s) 30-40).
VON EBERSTEIN and STEFFIER are analogous in the field of cores. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify VON EBERSTEIN '(s) first and second sections with STEFFIER'(s) graphite mandrel, because graphite has added benefits of thermochemical stability, thermomechanical compatibility, thermophysical stability, adequate structural integrity, ease of removal, and cost (Column 7 Line(s) 30-40).
Claim(s) 14 are rejected under 35 U.S.C § 103 as being unpatentable over KUBOTA in view of STEFFIER (US-7479302-B2), hereafter referred to as STEFFIER.
Regarding Claim 14, KUBOTA teaches the mandrel; however, KUBOTA does not teach:
wherein the first and second portions are formed from graphite. 
STEFFIER teaches the mandrel composed of graphite (a graphite mandrel for the purpose of thermochemical stability, thermomechanical compatibility, thermophysical stability, adequate structural integrity, ease of removal, and cost; Column 7 Line(s) 30-40).
KUBOTA and STEFFIER are analogous in the field of mandrels. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed application to modify KUBOTA'(s) metal mold device with STEFFIER'(s) graphite mandrel, because graphite has added benefits of thermochemical stability, thermomechanical compatibility, thermophysical stability, adequate structural integrity, ease of removal, and cost (Column 7 Line(s) 30-40).
Response to Arguments
Applicant’s arguments with respect to claim(s) 09/14/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KEMPTON (US-1284363-A) teaches the channel, first locking pin, wedge, first member, second member, taper, and angled surface (Figure(s) 1 and 5)
ENDER (US-20130181374-A1) teaches the channel, first locking pin, wedge, first member, second member, taper, and angled surface (Figure(s) 3a and 3b)
FRADENBURGH (US-4591400-A) teaches the channel, first locking pin, second locking pin, and wedge (Figure(s) 1)
FUCHS (US-2902080-A) teaches the fixture, first member, second member, base, groove, fixture pin, and mandrel (Figure(s) 1).
EISCH (US-20180236694-A1) teaches a first portion, second portion, angled surface, gap, dovetail, taper (Figure(s) 1 and 2)
MIKAC (US-20090152770-A1) teaches a single locking pin, first portion, second portion, gap, angled surface, channel, cylindrical elongate body with a tab, composite preform mold, dovetail, and taper; there is not a second locking pin at the opposite end of the length of the channel with a tab (Figure(s) 8 and 9).
HELENIUS (US-20100323051-A1) teaches a single locking pin, first portion, second portion, gap, angled surface, channel, cylindrical elongate body with a tab, composite preform mold, dovetail, and taper; there is not a second locking pin at the opposite end of the length of the channel with a tab (Figure(s) 5).
STEFFIER
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743